Grey, J.
The appellant’s argument, in summary, is that although a defendant is entitled to his Sixth Amendment right of confrontation, hearsay *223may be admitted against him if it falls within one of the exceptions to the hearsay rule and bears the indicia of reliability.
The state claims because Mabry’s refusal to be sworn or answer any questions renders his prior testimony unavailable, it was permissible to read his prior testimony to the jury. The burden of establishing unavailability rests on the party offering the evidence. State v. Smith (1979), 58 Ohio St. 2d 344 [12 O.O.3d 313], vacated on other grounds (1980), 448 U.S. 902. Evid. R. 804 states in pertinent part:
“(A) Definition of unavailability. ‘Unavailability as a witness’ includes situations in which the declarant:
* *
“(2) persists in refusing to testify concerning the subject matter of his statement despite an order of the court to do so; * * *”
While Mabry could be declared unavailable under Evid. R. 804 (A)(2), this is not the sole test. His testimony must meet one of the exceptions enumerated in Evid. R. 804 (B) before it can be admitted. Evid. R. 804 (B), reads in part:
“Hearsay exceptions. The following are not excluded by the hearsay rule if the declarant is unavailable as a witness:
“(1) Former testimony. Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding, a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination. Testimony given at a preliminary hearing must satisfy the right to confrontation and exhibit indicia of reliability.”
The testimony in question was taken at the hearing on Mabry’s motion to suppress. Clearly, this is a preliminary hearing, within the purview of Evid. R. 804 (B)(1). But, before this testimony can be admitted, it “must satisfy the right to confrontation and exhibit Indicia of reliability.”
All the cases dealing with prior testimony of an unavailable witness revolve around the following two postulates. Hearsay is inadmissible because it violates the right of confrontation. Hearsay is inadmissible because it is unreliable.
The United States Supreme Court’s ruling in Ohio v. Roberts (1980), 448 U.S. 56, held the admission of an unavailable witness’ prior testimony at a defendant’s trial did not violate the Sixth Amendment. Regarding the history of the Confrontation Clause, the court stated, at pages 63-64:
“The historical evidence leaves little doubt, however, that the Clause was intended to exclude some hearsay. See California v. Green, 399 U.S., at 156-157, and nn. 9 and 10; see also McCormick § 252, p. 606. Moreover, underlying policies support the same conclusion. The Court has emphasized that the Confrontation Clause reflects a preference for face-to-face confrontation at trial, and that ‘a primary interest secured by [the provision] is the *224right of cross-examination.’ Douglas v. Alabama, 380 U.S. 415, 418 (1965). In short, the Clause envisions
“ ‘a personal examination and cross-examination of the witness in which the accused has an opportunity, not only of testing the recollection and sifting the conscience of the witness, but of compelling him to stand face to face with the jury in order that they may look at him, and judge by his demeanor upon the stand and the manner in which he gives his testimony whether he is worthy of belief.’ Mattox v. United States, 156 U.S., at 242-243. These means of testing accuracy are so important that the absence of proper confrontation at trial ‘calls into question the ultimate “integrity of the fact-finding process.” ’ Chambers v. Mississippi, 410 U.S. 284, 295 (1973), quoting Berger v. California, 393 U.S. 314, 315 (1969).”
Analyzing its earlier decisions in California v. Green (1970), 399 U.S. 149, and Pointer v. Texas (1965), 380 U.S. 400, the Roberts court concluded, at 69, that the Sixth Amendment only demands, “ ‘substantial compliance with the purposes behind the confrontation requirement.’ ”
In Green, Pointer and Roberts, the defendants were, at the minimum, afforded the opportunity to confront and cross-examine the declarant at the previous hearing. This was of particular importance to the Roberts court when it said, at pages 70-71:
“This passage and others in the Green opinion suggest that the opportunity to cross-examine at the preliminary hearing — even absent actual cross-examination — satisfies the Confrontation Clause. Yet the record showed, and the Court recognized, that defense counsel in fact had cross-examined Porter at the earlier proceeding. * * *
U# * *
“Counsel’s questioning clearly partook of cross-examination as a matter of form. His presentation was replete with leading questions, the principal tool and hallmark of cross-examination. In addition, counsel’s questioning comported with the principal purpose of cross-examination: to challenge ‘whether the declarant was sincerely telling what he believed to be the truth, whether the declarant accurately perceived and remembered the matter he related, and whether the declarant’s intended meaning is adequately conveyed by the language he employed.’ ” (Emphasis sic.)
This court, in State v. Madison (1980), 64 Ohio St. 2d 322 [18 O.O.3d 491], following the decisions in Green and Roberts, upheld the admission of the defendant’s prior testimony at the defendant’s trial. This court’s decision was based upon the particular facts in Madison. As stated by this court at pages 329-330:
“The facts, in the instant cause, fall squarely within the guidelines as directed in Green, supra, and, more specifically, Roberts, supra. The record reveals that Roe was present and under oath at the preliminary hearing and that appellant had the same attorney for both the preliminary hearing and for trial. Furthermore, the appellant, by and through counsel, had the opportunity to cross-examine the witness. In fact, the witness was cross-examined *225and even recross-examined concerning details of the robbery. In accordance with the other factors enunciated in Green, the preliminary hearing was properly recorded and was before a judicial officer.
* *
“These additional factors are the guarantee of trustworthiness or, more aptly described as the ‘indicia of reliability,’ which allow the testimony taken at the preliminary investigation to be used at trial.” (Emphasis sic.)
The appellant argues that the statements of Mabry meet the indicia of reliability, and therefore ought to be admissible. The issue of confrontation is never met.
In this case there was a total lack of confrontation. Therefore, even the substantial compliance standards set forth in Green and Roberts are nonexistent. Defendants’ attorneys were not present at the preliminary hearing, nor were they afforded the opportunity to be present or to decline to exercise this right. At defendants’ trial, Mabry refused to answer any questions. To say defendants were afforded their right to confrontation is to disregard the facts, and the requirements of Evid. R. 804 (B)(1).
The weakness of appellant’s argument can best be seen if considered in light of Bruton v. United States (1968), 391 U.S. 123. In Bruton, the United States Supreme Court held that where there are co-defendants, one who has confessed and one who has not, the co-defendants are entitled to separate trials and the one defendant’s confession is not admissible against the other. This is the same result reached by this court years earlier in State v. Abbott (1949), 152 Ohio St. 228 [40 O.O. 282],
Were we to accept appellant’s position here, we would eviscerate the holdings in Bruton and Abbott, as can be shown by the following circumstances. Where there are co-defendants, one of whom has confessed, the non-confessing defendant would be given a separate trial. If the trial of the non-confessor were scheduled first, the confessing defendant would be called as a witness. If, because he was still facing his own trial, such witness asserted his Fifth Amendment rights, he would be declared under Evid. R. 804 (A)(1) “unavailable,” and his confession implicating the co-defendant would be admitted. If the confessing defendant’s trial were scheduled first, we would have the same situation as in the case now before us.
Thus, in spite of the holdings in Bruton and Abbott requiring separate trials to protect the constitutional right of confrontation, the incriminating statement would always be admissible. Bruton and Abbott would be meaningless. We must therefore reject appellant’s contention and hold that a statement by a co-defendant who is granted a separate trial may not be read into evidence at the trial of the other co-defendant where it defeats the right of confrontation. Evid. R. 804 (B)(1).
For all the foregoing reasons, we find the appellant’s first proposition of law is without merit.
In its second proposition of law, the state argues that admission of the *226co-defendant’s statement was harmless error. A claim of harmless error always presents a dilemma for appellate courts.
When a claim of harmless error is raised, the appellate court must read the record and decide the probable impact of the error on the minds of the average jury. Harrington v. California (1969), 395 U.S. 250, 254.
This is the harmless error dilemma.
The ebb and flow of a trial is never accurately shown in a typewritten transcript. Just as a party must object to preserve a claim of error, the converse of this rule is that where a party insists on the introduction of certain evidence at trial, he has the burden to show its harmlessness on appeal. Chapman v. California (1967), 386 U.S. 18.
In determining the probable impact on the average jury, any claim of harmless error is somewhat incongruous because counsel insisted on its admission at trial, yet denigrates its importance on appeal.
The onus is on trial counsel to determine the necessity and constitutional ramifications in using certain evidence, and to prepare his trial strategy accordingly. Trial counsel must be made aware of our insistence on a trial free from error, harmless or not, as the desired result.
In applying the standard in Chapman, supra, and State v. Lytle (1976), 48 Ohio St. 2d 391 [2 O.O.3d 495], i.e., was the error harmless “beyond a reasonable doubt,” or did it “contribute to the accused’s conviction,” a reviewing court will look at the trial strategy as a factor in assessing the probable impact of constitutional error on the average juror. Harrington, supra.
In the case before us, the court of appeals found “the prosecutors strategically planned to secure the introduction of Mabry’s confession implicating the * * * [defendants] by having him declared an unavailable witness * * and further found this “stratagem” had the impact of being “highly prejudicial.” In spite of a substantial body of evidence establishing defendants’ guilt, the court of appeals had no recourse but to reverse and order a new trial.
Simply put, not everything is admissible. A trial strategy which throws in everything but the kitchen sink may cause the reversal of an otherwise valid conviction.
Appellant’s second proposition of law is not well-taken. The judgment of the court of appeals is affirmed, and this cause is remanded to the trial court for further proceedings consistent with this opinion.

Judgment affirmed and came remanded.

Stephenson, Sweeney, Locher and C. Brown, JJ., concur.
Celebrezze, C.J., concurs in the syllabus and judgment.
Holmes, J., dissents.
*227Stephenson, J., of the Fourth Appellate District, sitting for W. Brown, J.
Grey, J., of the Fourth Appellate District, sitting for J. P. Celebrezze, J.